Opinion by
Wickham, J.,
In March, 1894, one Frederick Strawser, with his wife and three children, was living in Monroe township, Juniata county. As to the place of his birth, and where he had resided before this time, we are left practically in the dark. On the 6th of November, 1894, through an order of relief, regularly issued by two justices of the peace, Strawser, together with his wife and children, became a charge on the poor district of Monroe township. On January 19, 1895, two justices of the peace of Monroe township granted an order for the removal of Strawser and *593his family to Susquehanna township, which order was executed by the overseers of the former township, on the 30th day of the same month. An appeal was taken from this order of removal by the overseers of the poor district of Susquehanna township, and on March 12,1895, the order was quashed, for the reason that the justices had no power to grant an order removing a pauper from their own township to another: Overseers of Washington v. Overseers of Beaver, 3 W. & S. 548. The two disti’icts were thus left where they began: West Buffalo v. Walker Township, 8 Pa. 177; but, as Monroe township refused and neglected to take back the paupers, the overseers of Susquehanna township, after an order of relief had duly issued, on April 26, 1895, obtained an order for their removal to Monroe township, and executed it on or about May 4,1895. From this order the overseers of the latter township appealed.
The court below properly confirmed the order of removal, on the grounds that there was no evidence that the paupers had a settlement of any kind in Susquehanna township, while it clearly appeared that they had a quasi settlement in Monroe. If we felt called xapon -to fully retry the case oar the facts, we would be coaaapelled to agree with the learned trial judge iar all his findings; aror do we discover any error iai his coaaclusioais of law.
We are asked, however, in case of affirmance of the decree, to anodify it, by adding express words permitting a secoaad reanoval ®f the paupers to Susquehaama, for the reasoai, alleged in the request, but denied by the appellees, th'atStrawser’s derivative settlement is iar-Susquehanna. In other words, we are requested to formally announce, through our decree, that this litigation may be deemed only fairly begun at the point where a law suit usually ends. At the hearing in the court below, the appellants had the right to defend, oai the ground that Strawser’s settlement was in Susquehanna (Overseers of Reading v. Overseers of Cumree, 5 Binn. 81), arad, if they had established that fact, their liability worald have ended. It cannot be denied that they had ample time for preparation, as the opiaiioai of the court was not filed, until aaearly eight months after the taking of the appeal to the quarter sessions.
Whether such a defense caar be saved to furnish the maiaispring for another proceeding, which could have been so easily avoided, is doubtful. It is enough to hold, however, that, as *594the decree is in proper form, and warranted by the law and the evidence, it needs no reformation. As to its ulterior effect on future litigation we may say as was said regarding the same question in Moreland Township v. Davidson Township, 71 Pa. 371, “we will leave this until it occurs.”
Decree affirmed and appellants directed to pay the costs.